Citation Nr: 0523503	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, postoperative compound fracture of the left 
tibia-fibula.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals, postoperative compound fracture of the left tibia-
fibula with nerve damage, scars from skin grafts to the right 
thigh, and scars on the left shin, knee, and ankle.  Service 
connection was denied for residuals, fracture of the left 
humerus and arthritis of the left leg.

In December 2004, the RO granted additional compensation for 
disability resulting from left peroneal nerve injury, and 
rated that disability at 20 percent.  The veteran has not 
appealed the 20 percent rating for the peroneal nerve injury. 


FINDING OF FACT

Throughout the period under consideration, the veteran's 
residuals, postoperative compound fracture of the left tibia-
fibula, has been manifested by pain, slight limitation of 
motion, and weakness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals, postoperative compound fracture of the left 
tibia-fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5262, 5270, 5271 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that while in the military, the 
veteran was involved in a motor vehicle accident in December 
2000 in which he was ejected from the car.  The veteran 
sustained a right talus complete lateral dislocation, left 
grade 3-C open tibial fracture, and left closed humerus 
fracture.  The Medical Evaluation Board Summary diagnoses 
included: left talus dislocation fracture; left humeral 
midshaft fracture; grade C open tibial fracture; status post 
open reduction and internal fixation of tibial fracture; 
status post closed reduction of left humeral fracture; and 
status post closed reduction of the left talus fracture.

At his May 2002 VA examination, it was noted that the veteran 
had a motor vehicle accident in December 2000 and had 
multiple trauma.  He had talar dislocation, right ankle that 
was closed reduced.  He had a compound fracture of his left 
tibia that was treated with multiple operations, skin 
grafting and iron rodding.  He had a fracture to his left 
humerus, treated with an orthosis.  The examiner noted that 
evidently things were now healed, but he was still having 
problems, especially with the left leg, because of some nerve 
damage and still had some pain, tenderness and limited 
endurance on the left leg.  He had a little bit of residual 
weakness in his left arm as well; a little aching, pain, and 
occasional swelling in the right ankle.  It was noted that no 
surgery was done on the right ankle or the left humerus.  The 
examiner indicated that the veteran did wear a brace on his 
left leg, but was not wearing it at the time of the 
examination.  The veteran did not use a cane.  

The examination showed that the left humerus did not show any 
residuals of a fracture, no pain, soreness, or tenderness 
there.  He had excellent full range of motion of the left 
shoulder and left elbow.  He had a little bit of weakness to 
push and pull on the elbow.  

The right ankle showed motion from 0 degrees to 40 degrees of 
plantar flexion.  There was some pain, soreness, and 
tenderness; still a little bit of swelling around the 
talonavicular and ankle joint on that ankle.  He had 
difficulty rising onto his toes and heels because of weakness 
in the left leg and could only partially squat.

The examination of the left leg showed scarring from his 
surgeries and where he had the skin graft and a compound 
fracture.  There was a little tenderness, soreness, and pain 
to palpation throughout the tibia; pain, tenderness, 
soreness, and stiffness around the left knee and left ankle.  
The left knee had motion from 0 degrees to 130 degrees of 
flexion.  The left ankle motion was from 0 degrees to 30 
degrees of plantar flexion with pain and tenderness.  He did 
have some neurologic damage in the left leg and it was noted 
that that was going to be assessed separately.  He was able 
to weight bear on the left leg without a brace on today.  The 
diagnoses included: fractured left humerus; dislocation, 
right talus; residual postoperative compound fracture, left 
tibia-fibula, with nerve damage.  

At his February 2003 VA orthopedic follow-up, the veteran 
reported that he was treated at St. Elizabeth's with IM 
rodding which went on to nonunion, and he had an exchange 
rodding.  He stated that he had been somewhat lost to follow-
up after that.  He reported that he was still having some 
degree of pain along the medial aspect of his tibia from his 
knee to his ankle.  He denied any ankle pain and reported 
that he did not limp.  

The examination showed the left lower extremity; there was a 
well-healed scar along the mid-tibia and along the 
parapatellar region.  There was no bony tenderness with 
palpation.  There was ankle dorsiflexion to neutral and 
plantar flexion to 30 degrees, which was painless.  There was 
no pain with inversion or eversion of the ankle.  Sensation 
was intact throughout with the exception of the medial aspect 
of the foot and the lateral aspect of the tibia.  There was a 
2+ dorsalis pedis pulse.

X-rays taken showed a well-healed midshaft tibia fracture 
with hardware in place.  There was a well-healed fibula 
fracture with good alignment of the mortise.  

The impression was open tibia fracture status post 
intramedullary nailing.  It was noted that the veteran was 
doing fairly well from his injury.  He was reporting some 
degree of pain that occurred along his shin; however, the 
examiner noted that this was unlikely related to the 
hardware.  He was asking about hardware removal, and it was 
explained to him the risks and benefits of this procedure.  
The veteran indicated that he would think about it.  In the 
interim, the veteran would continue to take the anti-
inflammatory medication he already had and return on an as 
needed basis.

At his May 2004 VA peripheral nerve examination, the veteran 
reported that he suffered a motor vehicle accident in 2000 
which cause a fracture of the tibia/fibia at its distal 
portion which actually penetrated the skin through both 
medial and lateral aspects of the leg and as a result he 
suffered a dropped foot.  The veteran believed that the 
fracture was healing slowly.  

The veteran complained of pain from the knee that radiated 
down to the great toe.  He indicated that he had limited 
range of motion in the great toe.  He denied symptoms of 
either pain or range of motion of the great or the left foot 
was getting progressively worse at this time; however, he 
noted that these symptoms were not getting better.  The 
veteran reported that the foot had been numb with some 
tingling ever since the accident and this had not appreciably 
changed either.  It was noted that he had not had an EMG 
since the year 2000.

The examination showed that the veteran had an obvious defect 
in the distal third of the left leg where he previously 
suffered a compound fracture of the tibia/fibula.  Around the 
perimeter of this 3 cm defect which was much worse on the 
lateral portion of the leg compared to the medial portion 
there was a large area of sensory deficit to light touch and 
pin prick sensation.  There was also significant sensory loss 
over the dosomedial left foot as well as the plantar surface 
in its entirety.  There was significantly decreased sensation 
in the webbing between the great toe and 2nd toe on the left 
foot.  The lateral portion of the left foot was relatively 
spared though decreased compared to the right.  

Motor examination revealed a foot drop on the left of nearly 
80 percent capacity compared to the right.  There was also 50 
percent weakness of inversion of the left foot but no 
weakness to eversion of the same.  

He had an antalgic gait due to pain when weightbearing on the 
left leg.  He was poorly able to toe walk due to pain and 
heel walking was difficult due to the foot drop.  He was able 
to tap the left foot slowly through 10 degrees of 
dorsiflexion motion but could not sustain it for long.  

The impression indicated peroneal nerve damage to both 
superficial and deep branches, status post motor vehicle 
accident.  It was not apparent from history that his ongoing 
symptoms of pain, paresthesias, and left foot weakness were 
noticeable worse than compared with 6-12 months ago.  

X-rays of the left tibia and fibula showed no change in the 
appearance of the left tibia when compared to the previous 
examination.  Intramedullary rod noted in tibia as on 
previous examination. 

At his May 2004 VA orthopedic examination the veteran 
reported that since the time of his 2000 motor vehicle 
accident, he has had some chronic ache and pain and chronic 
fatigue with the leg.  The veteran indicated that when he was 
up on his leg for more than half an hour at a time he got 
pain.  It was noted that he was functioning and working in a 
warehouse where he was up on it all day long.  He indicated 
that at the end of an eight-hour shift, he had more pain, 
ache, soreness, tiredness, and fatigability, but no range of 
motion change.  It was noted that in the past he had worn a 
foot drop brace on the left leg because of neurologic 
weakness, but had not worn it.  He was not using a cane to 
get around.  There was no other systemic bone disease; no 
recurrence or any infection was ever noted there.  The 
veteran could do normal daily activity.  It was noted that he 
was not on any medication for this at this time.  

The examination showed a man that could ambulate without aid 
or assistance.  He could rise on his heels and toes and 
partially squat on his heels though he had significant 
weakness noted in the left ankle.  He had a well-healed graft 
area laterally over the tibia.  The tibia itself was only 
slightly tender and sore.  There was no redness, swelling, or 
drainage noted or identified.  He had excellent full range of 
motion of the left knee and left ankle repeated multiple 
times with no change.  He had about an inch atrophy of his 
left calf.  He had no shortening of the left leg.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated March 2002 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The March 2002 letter indicated that the RO had 
received the veteran's claim for service connection for 
residuals, postoperative compound fracture of left tibia-
fibula.  The letter informed the appellant of what the 
evidence must show to establish entitlement to the benefit he 
wanted.  

The March 2002 letter informed the appellant that he had one 
year from the date of the letter to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the March 2002 letter was sent, the veteran was granted 
service connection for his left leg disability and assigned a 
10 percent evaluation effective October 27, 2001.  The 
veteran then appealed that decision indicating that his 
disability was more severe than the assigned 10 percent 
evaluation.  

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue, i.e., in this case a claim for an increased 
evaluation.  VAOPGCPREC 8-2003.  

Criteria

It is noted that by a rating decision dated December 2004, 
the veteran was granted service connection for residuals of 
left peroneal nerve injury and assigned a 20 percent 
evaluation effective October 26, 2001.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran contends that his disability is more severe than 
contemplated by the rating assigned.  The veteran's claims 
for a higher evaluations for his service connected disability 
is an original claim placed in appellate status by a notice 
of disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999). Accordingly, 
consideration must be given to the possibility of staged 
ratings during the entire time period covered by the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The veteran's residuals, postoperative compound fracture of 
the left tibia-fibula with nerve damage has been rated 10 
percent disabling by the RO.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 10 percent with slight knee 
or ankle instability; 20 percent with moderate knee and ankle 
disability; 30 percent with marked knee or ankle disability; 
and 40 percent for nonunion of the tibia and fibula, with 
loose motion, requiring brace. 

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  Diagnostic Code 5261 pertains to limitation 
of motion on leg extension.  Under this code, limitation on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation to 
20 degrees warrants 30 percent; limitation to 15 degrees 
warrants 20 percent; limitation to 10 degrees warrants 10 
percent; and limitation to 5 degrees is non-compensable.

Analysis

The clinical findings of record do not reveal a left leg 
disability picture that warrants an evaluation in excess of 
the currently assigned 10 percent for residuals, 
postoperative compound fracture of the left tibia-fibula 
under Diagnostic Code 5262.

As noted above, the veteran was granted a separate evaluation 
of 20 percent for his left peroneal nerve injury due to his 
left leg fracture. 

The VA examinations have shown almost full range of motion, 0 
to 130 degrees, with reports of tenderness and pain.  The May 
2004 VA orthopedic examination showed that the veteran could 
ambulate without aid or assistance.  He could rise on his 
heels and toes and partially squat on his heels though he had 
significant weakness noted in the left ankle.  The tibia 
itself was only slightly tender and sore.  There was no 
redness, swelling, or drainage noted or identified.  He had 
excellent full range of motion of the left knee and left 
ankle repeated multiple times with no change.  He had about 
an inch atrophy of his left calf and no shortening of the 
left leg.

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  On 
the May 2002 VA examination, the veteran had flexion to 130 
degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (showing flexion to 140 degrees and extension to 0 
degrees as normal).  Further, the record shows no x-ray 
evidence of arthritis in the left knee or limitation of 
motion to warrant a zero percent evaluation under 5260 or 
5261.  Therefore, a separate rating under Diagnostic Code 
5010-5003 is not warranted.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (A claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 based on additional disability).  Finally, in the 
absence of evidence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating the veteran's disability 
under any other diagnostic code.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5262.  The currently assigned 10 
percent evaluation encompasses impairment of the left leg due 
to pain on movement.  38 C.F.R. § 4.40.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, postoperative compound fracture of the left 
tibia-fibula is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


